986 So. 2d 65 (2008)
Toshika MIMMITT, et al.
v.
BRIDGESTONE FIRESTONE NORTH AMERICAN TIRE, LLC, et al.
No. 2008-CC-1412.
Supreme Court of Louisiana.
July 08, 2008.
In re Bridgestone Americas Holding Inc.; Bridgestone Firestone North American Tire LLC;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 2007-481; to the Court of Appeal, Fourth Circuit, No. 2008-C-0526.
Stay denied. Writ denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.